Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the second Office Action on the merits of Application 17/493,106 filed on 10/4/21. Claims 1-4, 6-8 & 10-20 are pending. Claims 5, 9 have been cancelled due to an amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8, 12 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,481,731 to Usoro.
Claim 6
A drive system for a vehicle, comprising: a first planetary gear set (e.g. 1120-1124); a second planetary gear set (e.g. 1140-1144); a third planetary gear set (e.g. 1130-1134) directly coupled to the first planetary gear set and the second planetary gear set; a first electromagnetic device (e.g. 1180) coupled to the first planetary gear set; a second electromagnetic device (e.g. 1184) coupled to the second planetary gear set; and an output shaft (e.g. 19) coupled to the first planetary gear set, wherein the third planetary gear set is aligned with the first planetary gear set and the second planetary gear set, and the output shaft (See Fig 12, (e.g. all aligned along 17 & 19 axis).
Claim 7
The drive system of Claim 6, wherein the first electromagnetic device is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 17 & 19 axis).
Claim 8
The drive system of Claim 6, wherein the second electromagnetic device is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 17 & 19 axis).
Claim 12
The drive system of Claim 6, wherein at least one of the first planetary gear set, the second planetary gear set, or the third planetary gear set is positioned between the first electromagnetic device and the second electromagnetic device (e.g. all planetary gear sets).
Claim 13
The drive system of Claim 12, wherein the first planetary gear set, the second planetary gear set, and the third planetary gear set are positioned between the first electromagnetic device and the second electromagnetic device (e.g. all planetary gear sets).
Allowable Subject Matter
Claims 1-4 & 16-20 are allowed.
Claims 10, 11, 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, & 14-20 have been fully considered and are persuasive.  The rejection of claims 1-4, 10-11 & 16-20 under 35 U.S.C. 102(a)(1) has been withdrawn. The rejection of claims 14 & 15 under 35 U.S.C. 103 have been withdrawn. In view of the terminal disclaimer, the double patenting rejection of claims 6, 10, 11, 14 & 15 have been withdrawn. 
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive in regards to rejection of claims 6-8 & 12-13 under 35 USC. 102(a)(1). Applicant argues that Usoro’s Figure 12 only shows a schematic representation that illustrates the connections between the various components and does not specify the relative locations and orientations of the components. Examiner disagrees in that (column 1 lines 53-55) Usoro discloses that the arrangement of the planetary gear sets from first to third can be interpreted in any direction from left to right or right to left. Therefore this represents intent of Usoro that the figure represents more than just the connections between the components, but also at least the arrangement and order of such.
Applicant argues that Usoro does not teach the alignment of the first, second, third planetary gear set with the output shaft. Examiner disagrees, as is shown in Fig 12. the planetary gear sets (e.g. 1120, 1130, 1140) and output shaft (e.g. 19) are shown to be aligned at least along a common axis of 17 & 19 and in a specified order.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659